Citation Nr: 9924699	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  98-09 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for a wound of the right 
upper arm with injury to Muscle Group V, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating determination entered in 
July 1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, denying the veteran's 
claim for increase for residuals of a shell fragment wound of 
the right upper arm.  During the pendency of the appeal that 
followed, the RO in rating action in December 1998 
established a separate grant of service connection for tender 
right upper arm scars, for which a 10 percent rating was 
assigned.  Inasmuch as no appeal of the December 1998 rating 
for the scars of the right upper arm is shown to have been 
filed, this appeal does not encompass the question of the 
rating assignable for scars of the right upper arm.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a shell 
fragment wound of the right upper arm, with injury to Muscle 
Group V, is at present manifested by subjective complaints of 
pain and objective evidence of reduced range of motion and 
retained foreign bodies in the soft tissue, but without a 
showing of more than a moderate injury of Muscle Group V.

2.  The scarring associated with the veteran's service-
connected shell fragment wound of the right upper arm is the 
subject of a separate grant of service connection that is not 
herein at issue.

3.  An exceptional or unusual disability picture is not shown 
to be associated with the veteran's service-connected 
residuals of a shell fragment wound of the right upper arm, 
with injury to Muscle Group V.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for residuals of a shell fragment wound of the right 
upper arm, with injury to Muscle Group V, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.56, 4.59, 4.73, 
Diagnostic Code 5305 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for increase for residuals of a shell fragment wound of 
the right upper arm (other than the scarring therefrom) is 
plausible and capable of substantiation and is, therefore, 
well-grounded within the meaning of 38 U.S.C.A. § 5107(a).  A 
claim that a service-connected disorder has become more 
severe is well-grounded where the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the duty to assist.  See 
38 U.S.C.A. § 5107(a).  The undersigned notes in this regard 
that the disability in question has been the subject of 
several VA medical examinations in 1997 and 1998 and that 
various reports of examination and treatment compiled by VA 
and non-VA medical professionals have been made a part of the 
record in this case.  In his VA Form 9, Appeal to the Board 
of Veterans Appeals, dated in May 1998, the veteran 
specifically noted that there existed records of his medical 
treatment at the VA Medical Center in Louisville, Kentucky, 
and it is apparent that the RO obtained and added to his 
claims folder in August 1998 the most current records from 
that facility.  Neither the veteran in his substantive appeal 
of May 1998 or in any more recent filing, nor his 
representative in any document of record, has specifically 
requested that a remand be initiated for the completion of 
further evidentiary and/or procedural development.

It is noted that under the laws administered by VA, 
disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  In addition to applicable 
schedular criteria, under 38 C.F.R. §§ 4.40 and 4.45, VA is 
required to consider whether an increased evaluation could be 
assigned on the basis of functional loss due to pain and/or 
weakness, to the extent that any such symptoms are supported 
by adequate pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-08 (1995).

The record in this matter reveals that service connection for 
a wound of the right upper arm, with injury to Muscle Group 
V, was established by the RO in rating action of November 
1952.  At that time, a 10 percent rating was assigned under 
Diagnostic Code (DC) 5305, which refers to muscle injuries 
involving Muscle Group V, and remains protected.  See 
38 C.F.R. § 3.951(b) (1998).  DC 5305 provides that a 
moderate injury to Muscle Group V involving either the 
dominant or non-dominant extremity is 10 percent disabling.  
Id.  A 30 percent rating is assignable for a moderately 
severe injury involving the dominant extremity; for a 
moderately severe injury to Muscle Group V of the non-
dominant extremity, a 20 percent rating is for assignment.  
Id.  Ratings of 40 and 30 percent are assignable where there 
is severe injury to Muscle Group V of the dominant and non-
dominant extremity, respectively.  Id.  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).

Service medical records of the veteran reveal that, in August 
1951, he sustained a perforating wound of the upper third of 
the right arm, his dominant extremity, when struck by 
fragments from an enemy mine explosion.  The entrance wound 
was on the posterior surface of the upper right arm and the 
exit wound was located on the lateral surface; retained 
foreign bodies in the soft tissues were present.  Two 
operative procedures were required in the period of hospital 
care that followed for suturing of the wound of the right 
upper arm.  On the initial postservice medical examination by 
VA in November 1952, no limitation of motion of the right 
shoulder or elbow was in evidence.  The only pertinent 
diagnosis was of scarring of the right arm.

In May 1954, the veteran was the victim of a hit-and-run 
accident, following which he complained in pertinent part of 
pain in the right shoulder and neck.  Clinical evaluation 
showed spasm of the right sternomastoid and pain upon neck 
movements.  The pertinent diagnosis was of a contusion of the 
neck muscles.  In a February 1980 report from a private 
physician, it was set forth that arthritic changes of the 
veteran's right arm had become progressively worse, although 
there was no showing that X-rays at that time or prior 
thereto had verified the existence of arthritis due to 
inservice trauma.  When seen as an outpatient at a VA 
facility in June 1991, the veteran complained of increasing 
soreness of the right arm; objectively, there was full range 
of motion but pain on motion of the right shoulder and 
diminished muscle mass of the right biceps.  X-rays were 
noted to identify osteoporosis and metallic fragments of the 
right humerus.  

Medical data developed in association with the claim for 
increase initiated in January 1997, the denial of which forms 
the basis of the instant appeal, indicate that the veteran 
sustained a cerebral vascular accident (CVA) in November 1994 
resulting in hemiparesis of the right side of his body.  On 
VA examination in April 1997, he complained of occasional 
right upper arm pain that occurred daily and was relieved by 
use of Tylenol.  Aside from scarring, the examiner attributed 
a reduction in range of motion to the veteran's stroke and 
there was no evidence of swelling, atrophy, or tenderness.  
Paralysis of the nerves on the right side was present and 
strength of the right-sided muscles was 2/5.  In October 
1997, a private physician noted, without elaboration, that 
the veteran had a residual shrapnel injury to the right arm 
that was a chronic lifelong condition resulting in neuralgia.  
A VA aid and attendance/housebound examination in October 
1997 showed hemiparesis of the right upper extremity totaling 
90 percent and hemiparesis of the right lower extremity of 50 
percent.  The relevant diagnoses were of a stroke with severe 
right hemiparesis and an old war injury of the right arm.

When seen in December 1997, the veteran complained of pain 
from his shrapnel wound of the right arm; the impressions 
were of spastic right hemiparesis and aphasia, as well as 
soft tissue tightness of the right forearm and finger flexors 
and supinators.  On VA examination in March 1998, he voiced a 
complaint of a chronic aching pain of the right upper 
extremity since 1951, noting that on a scale of one to ten, 
ten being the worst, his pain was a "nine."  Aside from the 
scarring, forward flexion was from zero to 100 degrees, 
abduction from zero to 60 degrees, and rotation from the 
right and left to zero degrees.  The rotation movements were 
accompanied by complaints of pain and grimacing.  Strength 
was shown to be plus zero of the right upper extremity.  The 
diagnosis was of residuals of a shrapnel wound of the right 
upper extremity, Muscle Group V.  According to the examiner, 
it was not feasible to assess changes in range of motion or 
strength prior to the veteran's stroke in 1994, in the 
absence of range of motion data of the right arm prior to the 
1994 event.  

It is shown that the veteran was seen by a private physician 
in August 1998, when he voiced a complaint of right arm pain, 
among others.  There was noted to be a history of a left 
middle cerebral artery branch infarct with neuralgia.  
Examination showed residual dysarthria, reduced range of 
motion of the right shoulder, and a mild right distal hand 
contracture.  There was evidence of mild hyperreflexia and 
diminished sensation to pinprick of the right arm.  The 
assessments were of status postoperative CVA-stable, and 
neuralgia-chronic and progressive.

Based on the data presented, there is no showing that the 
disorder in question is productive of more than a moderate 
injury to Muscle Group V.  A moderate injury is defined as a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without the explosive effect of a high velocity missile, 
residuals of debridement, or prolonged infection.  38 C.F.R. 
§ 4.56(d)(2).  Based on the type of injury, as well as the 
history, complaints, and objective findings at the time of 
its occurrence, the existence of not more than a moderate 
muscle injury is indicated.  As for the claimed worsening of 
the residuals of such muscle injury, there are shown to be 
intervening events occurring postservice, specifically the 
motor vehicle accident in 1954 and a CVA in late 1994, the 
later of which was productive of dysarthria and partial 
paralysis of the right side of the veteran's body.  The CVA 
residuals in particular somewhat obscure the status of the 
injury to Muscle Group V, but despite that fact, there 
remains absent from the record a showing by objective data 
that elbow supination and flexion have been so adversely 
affected as to demonstrate more than moderate injury to 
Muscle Group V.  

No other muscle group is shown to be affected by the 
disability in question, such as might permit rating under an 
alternate DC for muscle injury.  Similarly, ankylosis, is not 
shown, and limitation of flexion or extension of the forearm 
is not found to warrant the assignment of more than a 10 
percent rating.  See 38 C.F.R. § 4.71a, DCs 5205, 5206, 5207 
(1998).  No flail joint or fracture of the elbow is 
demonstrated in association with a marked cubitus varus or 
valgus deformity or an ununited fracture of the head of the 
radius.   Impairments of the radius or ulna are absent and 
there are not shown to be disturbances with respect to either 
supination or pronation, such as might warrant the assignment 
of a schedular evaluation in excess of 10 percent for the 
disability at issue.  See 38 C.F.R. § 4.71a, DCs 5209, 5210, 
5211, 5212, 5213 (1998).  Lastly, the inservice wound of the 
right upper arm is not shown to have been productive of any 
ankylosis of the scapulohumeral articulation, such limitation 
of motion of the arm, or impairment of the humerus, clavicle, 
or scapula, so as to warrant assigning more than a 10 percent 
rating under 38 C.F.R. § 4.71a, DCs 5200-5203 (1998).

The Board also finds that while the veteran and others have 
referenced the presence of arthritis and associated pain of 
the right upper arm, no arthritis is objectively shown by X-
ray.  Fatigue-pain it is noted is a listed sign and symptom 
of muscle injury, and the only objective showing in the 
recent past of pain is the notation of grimacing on rotation 
movements of the right shoulder on VA examination in 1998.  
There is otherwise no objective evidence of weakened 
movement, excess fatigability with use, or incoordination 
indicating additional functional loss due to pain.  Flare-ups 
of pain are likewise not demonstrated.  Thus, while the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 have been 
considered as mandated by DeLuca, supra, these provisions do 
not provide a basis for an increase in the absence of the 
relevant objective findings.  

Also absent is evidence of an exceptional or unusual 
disability picture associated with the veteran's right upper 
arm disability, so as to render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1998).  The record does not reflect frequent periods of 
hospital care in the recent past for treatment of the 
veteran's upper right arm wound, nor is that disability shown 
to interfere markedly with employment attempted by the 
veteran.  In the absence of persuasive evidence of an 
exceptional or unusual disability picture, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that not more than a 10 
percent evaluation is for assignment for the veteran's 
residuals of a shell fragment wound of the right upper arm, 
aside from scarring therefrom.  As the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation, the doctrine whereby the veteran is afforded the 
benefit of the doubt when evidence for and against the claim 
is in relative equipoise is not for application.  See 38 
U.S.C.A. § 5107(b). 



ORDER

An increased rating for a wound of the right upper arm with 
injury to Muscle Group V is denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

